Judgment of the Supreme Court, Kings County, entered March 18, 1966, reversed, on the law and the facts, and new trial granted, with costs to abide the event, unless, within 30 days after entry of the order hereon, plaintiff shall serve and file a written stipulation consenting to reduce the amount of the jury verdict in his favor to $30,000 and to the entry of an amended judgment accordingly. In the event such stipulation be served and filed, the award of damages to defendant on its third-party complaint is correspondingly reduced, and the judgment, as so reduced and amended with respect to all parties, is affirmed insofar as appealed from, without costs. Findings of fact implicit in the trial court’s decision setting aside the jury verdict in the third-party action and directing judgment over in favor of the third-party plaintiff against the third-party defendant are affirmed, except as to the amount of the award of damages. In our opinion, the jury verdict in favor of plaintiff and the trial court’s award of damages in the third-party action were excessive to the extent indicated. Ughetta, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.